DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, and 25-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language “determining, by the terminal device, first UCI to be transmitted according to a channel format corresponding to the uplink control channel resource, a number of bits occupied by the first UCI being less than or equal to the first number of bits;” is indefinite, because it unclear which claim element is being determined, “first UCI to be transmitted according to a channel format corresponding to the uplink control channel resource”, or “a number of bits occupied by the first UCI being less than or equal to the first number of bits”, or otherwise.  Independent claims 7 and 13 contain similar language and thus rejected for the same reason.  The some rejection applies to all of the dependent claims of claims 1, 7, and 13. 
	Regarding claim 3, the subject matter “the first threshold” recited in line 8 lacks antecedent basis. 

Regarding claim 6, the subject matter “the first threshold” recited in line 1 lacks antecedent basis.
Regarding claim 9, the subject matter “the first threshold” recited in line 8, lacks antecedent basis.
Regarding claim 10, the subject matter “the first threshold” recited in line 9 lacks antecedent basis. Claim 11 depends from claim 10, and is rejected for the same reason. 
Regarding claim 12, the subject matter “the first threshold” recited in line 1 lacks antecedent basis.
Regarding claim 15, the subject matter “the first threshold” recited in line 7 lacks antecedent basis.
Regarding claim 16, the subject matter “the first threshold” recited in line 7 lacks antecedent basis. Claim 17 depends from claim 16, and is rejected for the same reason. 
Regarding claim 18, the subject matter “the first threshold” recited in line 1 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 13, 14, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (US 2020/0366446 A1), hereinafter “Matsumura”.
	Regarding claim 1:
Matsumura discloses a method for transmitting Uplink Control Information (UCI), comprising: 
determining, by a terminal device (Fig. 18, 20), a set of uplink control channel resources according to a first number of bits (Para. [0049]-[0050], [0055]), the first number of bits being determined according to high-level parameters (Para. [0050]-[0051], “range of the UCI payload size” for each PUCCH resource set may correspond to a first number of bits, e.g., “1 or 2 bits” for PUCCH resource set #0, or “3 bits or more and N2-1 bits or less” for PUCCH resource set #1);
receiving, by the terminal device, configuration information sent by a network device (Fig. 16, 10), the configuration information indicating an uplink control channel resource in the set of uplink control channel resources (Para. [0055], [0058]);
determining, by the terminal device, first UCI to be transmitted (Para. [0055]) according to a channel format corresponding to the uplink control channel resource (Para. [0040] and [0052], e.g., the PUCCH resource set #0 (See Fig. 1) may include the PUCCH resources #0 to #M-1 for at least one of the PF 0 and the PF 1), a number of bits occupied by the first UCI being less than or equal to the first number of bits (Para. [0050], e.g., “1 or 2 bits”); and
transmitting, by the terminal device, the first UCI in the uplink control channel resource using the channel format (Para. [0055]).
Regarding claim 2:
Matsumura further discloses wherein the first number of bits is greater than or equal to a first threshold (Para. [0050], e.g., “2 bits” may correspond to a first threshold for UCI payload size that’s “1 or 2 bits”).
	Regarding claim 7:
Claim 7 is directed a method for transmitting Uplink Control Information (UCI) and include claim features similar to those of claim 1.  The same cited portions of Matsumura and rationales set forth in the rejection of claim 1 also applies to claim 7. 
	Regarding claim 8:
See rejection of claim 2:
	Regarding claim 13:
Matsumura discloses a terminal device (Fig. 20, 20), comprising: a memory (Fig. 1002) and a processor (Fig. 20, 1001), the memory storing one or more computer programs that, when executed by the processor (Para. [0233]), cause the processor to execute operations (See rejection of claim 1) comprising
determining  a set of uplink control channel resources according to a first number of bits, the first number of bits being determined according to high-level parameters; and receiving  configuration information sent by a network device, the configuration information indicating an uplink control channel resource in the set of uplink control channel resources; 
wherein the operations further comprise: determining first Uplink Control Information (UCI) to be transmitted according to a channel format corresponding to the uplink control channel resource, a number of bits occupied by the first UCI being less than or equal to the first number of bits; and transmitting the first UCI in the uplink control channel resource using the channel format.
Regarding claim 14:

	Regarding claim 25:
Matsumura further discloses responsive to determining that the channel format corresponding to the uplink control channel resource is a first type of channel format (Para. [0052], e.g., a PUCCH resource for “PF 2” in PUCCH resource set #1), determining that the number of bits occupied by the first UCI is equal to the first number of bits (Para. [0050], “when the UCI payload size is 3 bits or more and N2-1 bits or less”);
wherein a maximum number of bits supported by the first type of channel format is greater than the first threshold (Para. [0034], e.g., PFs 2 to 4 are used for transmission of UCI more than 2 bits).
	Regarding claim 26:
Matsumura further discloses responsive to determining that the channel format corresponding to the uplink control channel resource is a second type of channel format (Para. [0052], e.g. a PUCCH resource for “PF 0” in PUCCH resource set #0), determining that the first UCI is feedback information corresponding to a received Physical Downlink Shared Chanel (PDSCH) (Para. [0062]);
wherein a maximum number of bits supported by the second type of channel format is less
than or equal to the first threshold (Para. [0033]; PFs 0 and 1 are used for transmission of HARQ-ACK up to 2 bits).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465